                                                                     Case 1:17-bk-10378-VK        Doc 237 Filed 05/14/20 Entered 05/14/20 10:03:55   Desc
                                                                                                   Main Document    Page 1 of 18


                                                                      1   Daniel A. Lev (CA Bar No. 129622)
                                                                           dlev@sulmeyerlaw.com
                                                                      2   SulmeyerKupetz
                                                                          A Professional Corporation
                                                                      3   333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071-1406
                                                                      4   Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                      5
                                                                          Attorneys for Howard M. Ehrenberg, Chapter 7 Trustee
                                                                      6

                                                                      7

                                                                      8                                UNITED STATES BANKRUPTCY COURT
                                                                      9           CENTRAL DISTRICT OF CALIFORNIA, SAN FERNANDO VALLEY DIVISION
                                                                     10
  Professional Corporation




                                                                     11   In re                                        Case No. 1:17-bk-10378-VK
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   KANDY KISS OF CALIFORNIA, INC.,              Chapter 7
                                                                     13                                                NOTICE OF CHAPTER 7 TRUSTEE’S
                                                                                          Debtor.                      MOTION FOR ORDER AUTHORIZING
                                                                     14                                                AND APPROVING STIPULATION
                                                                                                                       BETWEEN HOWARD M. EHRENBERG,
SulmeyerKupetz, A




                                                                     15                                                CHAPTER 7 TRUSTEE, AND
                                                                                                                       PETITIONING CREDITORS FOR
                                                                     16                                                ALLOWANCE OF ADMINISTRATIVE
                                                                                                                       EXPENSE CLAIM PURSUANT TO RULE
                                                                     17                                                9019 OF THE FEDERAL RULES OF
                                                                                                                       BANKRUPTCY PROCEDURE
                                                                     18
                                                                                                                       DATE: June 11, 2020
                                                                     19                                                TIME:  2:00 p.m.
                                                                                                                       PLACE: Courtroom “301”
                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28


                                                                          DAL 2700752v1
                                                                     Case 1:17-bk-10378-VK      Doc 237 Filed 05/14/20 Entered 05/14/20 10:03:55           Desc
                                                                                                 Main Document    Page 2 of 18


                                                                      1   TO THE HONORABLE VICTORIA KAUFMAN, UNITED STATES BANKRUPTCY
                                                                      2   JUDGE, THE DEBTOR, THE OFFICE OF THE UNITED STATES TRUSTEE,
                                                                      3   CREDITORS, AND INTERESTED PARTIES:
                                                                      4                   PLEASE TAKE NOTICE that, concurrently herewith, Howard M. Ehrenberg
                                                                      5   (the “Trustee”), the duly appointed, qualified, and acting chapter 7 trustee for the estate of
                                                                      6   the debtor Kandy Kiss of California, Inc. (the “Debtor”), has caused to be filed his
                                                                      7   “Chapter 7 Trustee’s Motion for Order Authorizing and Approving Stipulation Between
                                                                      8   Howard M. Ehrenberg, Chapter 7 Trustee, and Petitioning Creditors for Allowance of
                                                                      9   Administrative Expense Claim Pursuant to Rule 9019 of the Federal Rules of Bankruptcy
                                                                     10   Procedure; Memorandum of Points and Authorities; Declaration of Howard M. Ehrenberg
  Professional Corporation




                                                                     11   in Support Thereof” (the “Motion”), through which the Trustee seeks, among other things,
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   an order authorizing and approving that certain “Stipulation Between Howard M.
                                                                     13   Ehrenberg, Chapter 7 Trustee, and Petitioning Creditors for Allowance of Administrative
                                                                     14   Expense Claim” (the “Stipulation”) by and between the Trustee, on the one hand, and
SulmeyerKupetz, A




                                                                     15   petitioning creditors Apex Logistics International LAX Inc., High Hope Trading (HK)
                                                                     16   Limited, IDFIX, Inc., Kucuhead, Shol Inc., Texking Trading Ltd., and Tu Pacific, LLC
                                                                     17   (collectively, the “Petitioning Creditors”), on the other hand, pursuant to which the parties
                                                                     18   have agreed to compromise Petitioning Creditors’ administrative expense claim, and
                                                                     19   authorizing the allowance of the compromised administrative claim. The Trustee seeks
                                                                     20   approval of the Stipulation in accordance with Rule 9019 of the Federal Rules of
                                                                     21   Bankruptcy Procedure. A true and correct copy of the Stipulation is attached to the
                                                                     22   Motion as Exhibit “A”.
                                                                     23                   PLEASE TAKE FURTHER NOTICE that, in sum, as a result of the
                                                                     24   successful administration of the Debtor’s estate, Petitioning Creditors contend that they
                                                                     25   are entitled to an administrative expense claim, pursuant to 11 U.S.C. § 503(b)(4), in the
                                                                     26   total amount of $109,914.53 (the “Lesnick Prince Claim”), comprised of $109,233 in
                                                                     27   attorneys’ fees rendered, and $681.53 in expenses incurred, by Lesnick Prince & Pappas
                                                                     28   LLP (“Lesnick Prince”) on Petitioning Creditors’ behalf. Petitioning Creditors contend that


                                                                          DAL 2700752v1                                -2-
                                                                     Case 1:17-bk-10378-VK      Doc 237 Filed 05/14/20 Entered 05/14/20 10:03:55             Desc
                                                                                                 Main Document    Page 3 of 18


                                                                      1   the services rendered and costs incurred by Lesnick Prince benefitted the bankruptcy
                                                                      2   estate, and the requested reimbursement of attorneys’ fees and expenses constitutes
                                                                      3   reasonable compensation for professional services rendered by an attorney for an entity
                                                                      4   whose expense is allowable under subparagraph (A) and/or (B) of 11 U.S.C. § 503(b)(3),
                                                                      5   based on the time, nature, extent, and value of such services, and reimbursement for
                                                                      6   actual, necessary expenses incurred.
                                                                      7                   PLEASE TAKE FURTHER NOTICE that, after investigating and analyzing
                                                                      8   the requested claim and the documents supporting the claim, the Trustee determined that
                                                                      9   there were grounds to litigate its allowance since, among other grounds, the Trustee did
                                                                     10   not believe that certain of the services rendered benefitted the bankruptcy estate
  Professional Corporation




                                                                     11   pursuant to 11 U.S.C. § 503(b)(4). However, rather than litigate the entitlement and
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   amount of the administrative claim, the Trustee and Petitioning Creditors engaged in
                                                                     13   constructive negotiations in an effort to resolve the Trustee’s concerns with respect to the
                                                                     14   claim. As a result of these discussions, the Trustee and Petitioning Creditors now have
SulmeyerKupetz, A




                                                                     15   entered into the Stipulation according to which Petitioning Creditors shall be entitled to an
                                                                     16   administrative expense claim, pursuant to 11 U.S.C. § 503(b)(4), in the total amount of
                                                                     17   $84,135.53, comprised of $83,472 in attorneys’ fees rendered, and $681.53 in expenses
                                                                     18   incurred, by Lesnick Prince on Petitioning Creditors’ behalf in full and final satisfaction of
                                                                     19   the Lesnick Prince Claim.
                                                                     20                   PLEASE TAKE FURTHER NOTICE that the Trustee seeks approval of the
                                                                     21   compromise embodied in the Stipulation pursuant to, among other things, the provisions
                                                                     22   of Rule 9019(a) of the Federal Rules of Bankruptcy Procedure, as it is his belief that the
                                                                     23   settlement was entered into in good faith, it satisfies each of the prerequisites adopted by
                                                                     24   the Ninth Circuit, and is in the best interests of the Debtor’s estate.
                                                                     25                   PLEASE TAKE FURTHER NOTICE that the foregoing is merely a
                                                                     26   summary of the salient terms of the Stipulation and the Motion, therefore, interested
                                                                     27   parties are encouraged to read the Stipulation and the Motion in their entirety.
                                                                     28


                                                                          DAL 2700752v1                                 -3-
                                                                     Case 1:17-bk-10378-VK      Doc 237 Filed 05/14/20 Entered 05/14/20 10:03:55           Desc
                                                                                                 Main Document    Page 4 of 18


                                                                      1                   PLEASE TAKE FURTHER NOTICE that a hearing on the Motion shall take
                                                                      2   place on June 11, 2020, at 2:00 p.m., or as soon thereafter as the matter may be heard,
                                                                      3   in Courtroom “301” of the above-entitled court located at 21041 Burbank Boulevard,
                                                                      4   Woodland Hills, California 91367, before the Honorable Victoria Kaufman, United States
                                                                      5   Bankruptcy Judge, presiding.
                                                                      6                   PLEASE TAKE FURTHER NOTICE that the Motion is based on this
                                                                      7   separately filed notice, the Motion, the memorandum of points and authorities and
                                                                      8   declaration of Howard M. Ehrenberg in support thereof, the documents and pleadings on
                                                                      9   file herein, all judicially noticeable facts, the arguments and representations of counsel,
                                                                     10   and such other evidence as may be presented prior to or at the scheduled hearing.
  Professional Corporation




                                                                     11                   PLEASE TAKE FURTHER NOTICE that if a party is interested in receiving
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12   a copy of the Motion they should submit a written request to counsel for the Trustee:
                                                                     13   Daniel A. Lev, Esq., SulmeyerKupetz, A Professional Corporation, 333 South Grand
                                                                     14   Avenue, Suite 3400, Los Angeles, California 90071, (213) 626-2311,
SulmeyerKupetz, A




                                                                     15   dlev@sulmeyerlaw.com.
                                                                     16                   PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy
                                                                     17   Rule 9013-1(f), any party opposing the relief requested in the Motion must file and serve
                                                                     18   a written opposition no later than fourteen (14) days prior to the hearing on the Motion.
                                                                     19                   PLEASE TAKE FURTHER NOTICE that copies of any timely filed
                                                                     20   opposition must be served upon (i) the Trustee, Howard M. Ehrenberg, and his attorneys
                                                                     21   of record, SulmeyerKupetz, A Professional Corporation, 333 South Grand Avenue, Suite
                                                                     22   3400, Los Angeles, California 90071, Attention: Daniel A. Lev, dlev@sulmeyerlaw.com,
                                                                     23   and (ii) the Office of the United States Trustee, 915 Wilshire Boulevard, Suite 1850, Los
                                                                     24   Angeles, California 90017.
                                                                     25

                                                                     26

                                                                     27

                                                                     28


                                                                          DAL 2700752v1                                -4-
                                                                     Case 1:17-bk-10378-VK      Doc 237 Filed 05/14/20 Entered 05/14/20 10:03:55           Desc
                                                                                                 Main Document    Page 5 of 18


                                                                      1                   PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy
                                                                      2   Rule 9013-1(h), the failure to timely file and serve an opposition to the Motion in
                                                                      3   accordance herewith may be deemed by the Court to be consent to the relief requested
                                                                      4   in the Motion.
                                                                      5   DATED: May 13, 2020                    SulmeyerKupetz
                                                                                                                 A Professional Corporation
                                                                      6

                                                                      7

                                                                      8                                          By: /s/ Daniel A. Lev
                                                                                                                     Daniel A. Lev
                                                                      9                                              Attorneys for Howard M. Ehrenberg, Chapter 7
                                                                                                                     Trustee
                                                                     10
  Professional Corporation




                                                                     11
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12

                                                                     13

                                                                     14
SulmeyerKupetz, A




                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28


                                                                          DAL 2700752v1                                -5-
         Case 1:17-bk-10378-VK                   Doc 237 Filed 05/14/20 Entered 05/14/20 10:03:55                                     Desc
                                                  Main Document    Page 6 of 18



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is
333 South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF CHAPTER 7 TRUSTEE’S MOTION
FOR ORDER AUTHORIZING AND APPROVING STIPULATION BETWEEN HOWARD M. EHRENBERG, CHAPTER 7
TRUSTEE, AND PETITIONING CREDITORS FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE CLAIM PURSUANT
TO RULE 9019 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 14, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Jessica L Bagdanov on behalf of Debtor Kandy Kiss of California, Inc.
jbagdanov@bg.law, ecf@bg.law

Bernard D Bollinger, Jr on behalf of Cross Defendant Secret Charm, LLC, Adir Haroni, Cathy King, Lauri Hamer and
Melissa Krupa
bbollinger@buchalter.com, IFS_filing@buchalter.com;smartin@buchalter.com

Peter M Bransten on behalf of Other Professional Courtesy NEF
pbransten@glaserweil.com, dsanchez@glaserweil.com

Peter M Bransten on behalf of Petitioning Creditor Mauricio Betancur
pbransten@glaserweil.com, dsanchez@glaserweil.com

Lynn Brown on behalf of Creditor American Express Travel Related Services Company, Inc.
notices@becket-lee.com

Russell Clementson on behalf of U.S. Trustee United States Trustee (SV)
russell.clementson@usdoj.gov

Alan J Cohen on behalf of Creditor Mark Raskin
acohen@cohenlawla.com

Cynthia M Cohen on behalf of Other Professional Courtesy NEF
ccohen@brownwhitelaw.com

Cynthia M Cohen on behalf of Petitioning Creditor Kucuhead
ccohen@brownwhitelaw.com

Cynthia M Cohen on behalf of Petitioning Creditor Mauricio Betancur
ccohen@brownwhitelaw.com

Cynthia M Cohen on behalf of Plaintiff Mauricio Betancur
ccohen@brownwhitelaw.com

Howard M Ehrenberg (TR)
ehrenbergtrustee@sulmeyerlaw.com, ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com

Beth Gaschen on behalf of Debtor Kandy Kiss of California, Inc.
bgaschen@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com


DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 237 Filed 05/14/20 Entered 05/14/20 10:03:55                                     Desc
                                                  Main Document    Page 7 of 18


Beth Gaschen on behalf of Interested Party Province, Inc.
bgaschen@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com

Beth Gaschen on behalf of Other Professional Courtesy NEF
bgaschen@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com

Jeffrey I Golden on behalf of Interested Party Province, Inc.
jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com

Steven T Gubner on behalf of Debtor Kandy Kiss of California, Inc.
sgubner@bg.law, ecf@bg.law

Steven T Gubner on behalf of Interested Party Courtesy NEF
sgubner@bg.law, ecf@bg.law

Steven T Gubner on behalf of Other Professional Brutzkus Gubner
sgubner@bg.law, ecf@bg.law

Steven T Gubner on behalf of Other Professional Courtesy NEF
sgubner@bg.law, ecf@bg.law

Steven T Gubner on behalf of Trustee Howard M Ehrenberg (TR)
sgubner@bg.law, ecf@bg.law

Sandra Khalili on behalf of Interested Party Resch Polster & Berger LLP
skhalili@rpblaw.com, maltamirano@rpblaw.com

Paul J Kurtzhall on behalf of Other Professional Courtesy NEF
paul@hkwllp.com, scottm@hkwllp.com;G66353@notify.cincompass.com

Paul J Kurtzhall on behalf of Petitioning Creditor IDFIX, Inc.
paul@hkwllp.com, scottm@hkwllp.com;G66353@notify.cincompass.com

Matthew A Lesnick on behalf of Petitioning Creditor Apex Logistics International LAX Inc.
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor High Hope Trading (HK) Limited
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor IDFIX, Inc.
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Kucuhead
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor RM Global Textile Inc.
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Shol Inc
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Texking Trading Ltd
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Tu Pacific, LLC
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com


DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 237 Filed 05/14/20 Entered 05/14/20 10:03:55                                     Desc
                                                  Main Document    Page 8 of 18


Matthew A Lesnick on behalf of Petitioning Creditor Ch Moon
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Christopher Clifford
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor David Shi
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Elsie Qian
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Grace Wang
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Mauricio Betancur
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Matthew A Lesnick on behalf of Petitioning Creditor Thao Uyen
matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com

Daniel A Lev on behalf of Other Professional Courtesy NEF
dlev@sulmeyerlaw.com, asokolowski@sulmeyerlaw.com;dlev@ecf.inforuptcy.com;dwalker@sulmeyerlaw.com

Daniel A Lev on behalf of Trustee Howard M Ehrenberg (TR)
dlev@sulmeyerlaw.com, asokolowski@sulmeyerlaw.com;dlev@ecf.inforuptcy.com;dwalker@sulmeyerlaw.com

Lloyd S Mann on behalf of Other Professional Courtesy NEF
lmann@mannzarpas.com

Lloyd S Mann on behalf of Petitioning Creditor Kucuhead
lmann@mannzarpas.com

Lloyd S Mann on behalf of Petitioning Creditor Mauricio Betancur
lmann@mannzarpas.com

Susan I Montgomery on behalf of Creditor Thomas R. Akin
susan@simontgomerylaw.com,
assistant@simontgomerylaw.com;simontgomerylawecf.com@gmail.com;montgomerysr71631@notify.bestcase.com

Kurt Ramlo on behalf of Interested Party Courtesy NEF
kr@lnbyb.com, kr@ecf.inforuptcy.com

Howard D Ruddell on behalf of Creditor Target Corporation
, lorena.lazheztter@faegrebd.com

Robyn B Sokol on behalf of Interested Party Moustris Entertainment, Inc.
ecf@bg.law, rsokol@bg.law

Robyn B Sokol on behalf of Interested Party Caroline Ann Gilchrist
ecf@bg.law, rsokol@bg.law

United States Trustee (SV)
ustpregion16.wh.ecf@usdoj.gov
                                                                                         Service information continued on attached page.



DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 237 Filed 05/14/20 Entered 05/14/20 10:03:55                                     Desc
                                                  Main Document    Page 9 of 18


2. SERVED BY UNITED STATES MAIL:
On (date) May 14, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Debtor
Kandy Kiss of California, Inc.
15761 Califa St
Woodland Hills, CA 91411

                                                                                         Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                         Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 May 14, 2020                              Cheryl Caldwell                                     /s/ Cheryl Caldwell
 Date                                      Printed Name                                        Signature




DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 237 Filed 05/14/20 Entered 05/14/20 10:03:55                                     Desc
                                                  Main Document    Page 10 of 18


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


2. SERVED BY UNITED STATES MAIL:

All Creditors                                                                    Apparel Star
                                                                                 2800 East 11th Street
ACE - Ace Pleating & Technologies                                                Los Angeles, CA 90023
2351 East 49th Street                                                            AT&T
Los Angeles, CA 90058                                                            P.O. Box 5014
                                                                                 Carol Stream, IL 60197-5014
Adela Trinidad
11900 Gager Street                                                               AT&T Mobility 646
Sylmar, CA 91342                                                                 P.O. Box 6463
                                                                                 Carol Stream, IL 60197-6463
Alicia Bernadette Flores
12607 Keswick Street                                                             Avemore
North Hollywood, CA 91605                                                        33 UBI Avenue 3
                                                                                 Vertex #2-05/06, Tower B
Alieze All                                                                       Singapore
6620 Charlesworth Avenue
North Hollywood, CA 91605                                                        Bank of America
                                                                                 P.O. Box 15019
Allianz Life Insurance Co.                                                       Wilmington, DE 19886-5019
P.O. Box 371425
Pittsburgh, PA 15250-7425                                                        BCD Software Services, Inc.
                                                                                 2450 Mission St, Suite 6
Allied Building                                                                  San Marino, CA 91108
19630 Lome Street
Reseda, CA 91335                                                                 Benicomp
                                                                                 8310 Clinton Park Drive
Altesa Embroidery                                                                Fort Wayne, IN 46825
5743 Smithway Street, Suite 301
Los Angeles, CA 90040                                                            Beryl
                                                                                 Room 908, Building C
Alyson Weinberg                                                                  No 7001 Zhongchun Road
5460 White Oak Avenue, #G307                                                     Shanghai, China
Encino, CA 91316
                                                                                 Bravo
American Express                                                                 4053 Wall Street
P.O. Box 360001                                                                  Los Angeles, CA 90011
Florida 33360-0010
                                                                                 Brenda Lizette Estrada
American Express Travel Related                                                  1253 35th Street
Services, Inc.                                                                   Los Angeles, CA 90011
c/o Becket and Lee LLP
PO Box 3001                                                                      Brown & Joseph, LTD.
Malvern, PA 19355-0701                                                           c/o Don Leviton
                                                                                 PO Box 59838
Anamaria Bunta                                                                   Schaumburg, IL 60159
5430 Corteen Place, #40
Valley Village, CA 91607                                                         Bureau Veritas Mexico
                                                                                 100 Northpointe Parkway
Apex Logistics                                                                   Buffalo, NY 14228
17511 S. Susana Road
Compton, CA 90221                                                                CA Dept. of Industrial Relations
                                                                                 Office of Director - Research Unit
                                                                                 P.O. Box 429488
DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 237 Filed 05/14/20 Entered 05/14/20 10:03:55                                     Desc
                                                  Main Document    Page 11 of 18


San Francisco, CA 94142-9488                                                     P.O. Box 894833
                                                                                 Los Angeles, CA 90189-4833

Cadfab                                                                           Credence Resource Management LLC
3800 South Hill Street                                                           P.O. Box 2238
Los Angeles, CA 90037                                                            Southgate, Ml 48195-4238

Cadfab                                                                           Crow Di - Recology Los Angeles
PO Box 25929                                                                     9189 De Garmo Avenue
Los Angeles, CA 90025-0929                                                       Sun Valley, CA 91352

California Franchise Tax Board                                                   Dagawa Hana Financial
Special Operations Bankruptcy Team                                               Dept. LA 24406
MIC-74                                                                           Pasadena, CA 91185-4406
P.O. Box 942879
Sacramento, CA 94279-0074                                                        David Zaro
                                                                                 144 North Dark Drive, #101
California Dept. of Tax and Fee                                                  Beverly Hills, CA 90211
Administration
Special Ops, MIC:55                                                              De Lage Landen Financial Services
PO Box 942879                                                                    1111 Old Eagle School Road
Sacramento, CA 94279-0055                                                        Wayne, PA 19087

Canada West                                                                      Denise Garcia
#107-1750 Coast Meridian Road                                                    8350 Gardendale Street, #205
Portcoquitlan, BC V3C6R8                                                         Paramount, CA 90723

Capture Mfg.                                                                     Department of Employment and Economic Development
11848 Jefferson Boulevard                                                        332 Minnesota Street
Culver City, CA 90230                                                            Saint Paul, MN 55101-1350

Caroline Ann Gilchrist                                                           Diane Dunbar
3716 Broad Lawn Drive                                                            17551 Superior Street
Los Angeles, CA 90068                                                            Northridge, CA 91325

Caroline Ann Gilchrist                                                           DirecTv
901 Columbia Street                                                              P.O. Box 60036
South Pasadena, CA 91030-1709                                                    Los Angeles, CA 90060

Celadon                                                                          Domingo Vasquez
Finance One                                                                      11228 Herrick Avenue
P.O. Box 740952                                                                  Pacoima, CA 91331
Los Angeles, CA 90074-0952
                                                                                 Dora Luz Flores
Changshu Union - Tex Co. Ltd.                                                    6624 Avenida de Camino
Room 401 Block 10, Tingfeng Garden Fenglin Road                                  Palmdale, CA 93552
Changshu Jiangsu, China
                                                                                 Edward Hugler, Acting U.S. Secretary of Labor
Chris Laurita                                                                    U.S. Department of Labor/EBSA
1726 Mathews Avenue                                                              1055 East Colorado Blvd., Ste. 200
Manhattan Beach, CA 90266                                                        Pasadena, CA 91106

City Fashion Express                                                             Edward Hugler, Acting U.S. Secretary of Labor
P.O. Box 894829                                                                  US Dept of Labor
Los Angeles, CA 90189-4829                                                       35 N Lake Ave, #300
                                                                                 Pasadena, CA 91101-4110
City Logistics
DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 237 Filed 05/14/20 Entered 05/14/20 10:03:55                                     Desc
                                                  Main Document    Page 12 of 18


Elena Rodriguez                                                                  Felicia Apparel Co Ltd
14958 Astoria Street                                                             Creditors Adjustment Bureau Inc.
Sylmar, CA 91342                                                                 Assignee of Felicia Apparel Co Ltd
                                                                                 14226 Ventura Blvd.
Elena Rodriguez                                                                  Sherman Oaks, CA 91423
12301 San Fernando Road, Space 209
Slymar, CA 91342-7705                                                            Fineline
                                                                                 P.O. Box 934219
Elite Int'l Fashion                                                              Atlanta, GA 31193-4219
12042 Janette Lane
Garden Grove, CA 92840                                                           First Choice
                                                                                 18840 Parthenia Street
Elsie Qian                                                                       Northridge, CA 91324
17511 S. Susana Road
Compton, CA 90221                                                                First Insurance
                                                                                 P.O. Box 7000
Emma Vasquez                                                                     Carol Stream, IL 60197-7000
13476 Pierce Street
Pacoima, CA 91331                                                                Freeman Freeman & Smiley
                                                                                 Robert Ezra, Joyce H Ma
Employment Development Department                                                1888 Century Park East, Suite 1900
P.O. Box 10402                                                                   Los Angeles, CA 90067
Van Nuys, CA 91410-0402
                                                                                 G&S Realty 1, LLC
Erica Bledsoe                                                                    530 Seventh Avenue
2439 Panorama Terrace                                                            New York, NY 10018
Los Angeles, CA 90039
                                                                                 Garments MRM
Eris Fine                                                                        2465 Vernon Avenue
17955 Magnolia Boulevard, #6                                                     Los Angeles, CA 90058
Encino, CA 91316
                                                                                 Genaro Mora Zacarias
Eris Fine                                                                        319 N. Maryland Avenue, Apartment 6
14761 Califa Street                                                              Glendale, CA 91206
Van Nuys, CA 91411
                                                                                 Grant J. Hallstrom, Esq.
Ever Survival Ent., Inc.                                                         Hallstrom Klein & Ward LLP
1000 Bible Way                                                                   15615 Alton Parkway, Suite 175
Reno, NV 89502                                                                   Irvine, CA 92618

Eye on Technology                                                                Greeting Shipping Company
6463 West 77th Street                                                            2225 West Commonwealth Avenue, Suite 316
Los Angeles, CA 90045                                                            Alhambra, CA 91803

Ezra Brutzkus Gubner Rozansky et al.                                             Haarons, Inc.
21650 Oxnard, Suite 500                                                          Officer, Director, Manager, Member
Woodland Hills, CA 91367                                                         41 Cain Drive
                                                                                 Plainview, NY 11803
FedEx
P.O. Box 7221                                                                    Heiberto Martinez
Pasadena, CA 91109-7321                                                          17425 Devonshire Street
                                                                                 Northridge, CA 91325
Felicia
Nigbo No 88 Minhui Xi Road
YinZhou District
Zhejiang


DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 237 Filed 05/14/20 Entered 05/14/20 10:03:55                                     Desc
                                                  Main Document    Page 13 of 18


High Hope Trading (HK) Limited                                                   JC Penney
Rm 201, Block D                                                                  310 South Main Street
Chunsen Creative Garden                                                          Salt Lake City, UT 84101
No 255 MeiQiang Rd
Minhang District, Shanghi China                                                  Jiangsu
                                                                                 15-17/F, Guotai Bldg.
Hilda Murillo                                                                    Renmin Road (M)
11988 Adelphia                                                                   Zhangjiagang City, China
Pacoima, CA 91331
                                                                                 Jiangsu Guotai Inernational Group
HSBC Business Credit (USA) Inc.                                                  Guomao Co Ltd
1000 Wilshire Boulevard                                                          c/o Creditors Adjustment Bureau Inc. Ass.
Los Angeles, CA 90017                                                            14226 Ventura Blvd.
                                                                                 Sherman Oaks, CA 91423
IDFIX Inc
c/o Grace Wang, CEO                                                              JJ Smart
1111 Corporate Center Drive, Suite 203-A                                         Room 1006 Central Bldg.
Monterey Park, CA 91754                                                          Kegio, Shaoxing
                                                                                 Zhejiang, China
Insurance Co. of State of Pennsylvania
c/o Diamond McCarthy LLP                                                         Jonathan Rosales
Attn: Adam L Rosen, Esq.                                                         14073 Van Nuys Boulevard, #5
489 Fifth Avenue, 21st Floor                                                     Pacoima, CA 91331
New York, NY 10017
                                                                                 Jordan Tran
Insurance Co. of State of Pennsylvania                                           730 South Catalina, Apartment 409
c/o Diamond McCarthy LLP                                                         Los Angeles, CA 90005
Attn: Adam L Rosen, Esq.
295 Madison Avenue, Floor 27                                                     Jose Guillermo Zepeda
New York, NY 10017-6417                                                          c/o Raphael B. Hedwat, Esq.
                                                                                 Law Office of Raphael B. Hedwat
Internal Revenue Service                                                         Van Nuys, CA 91401
P.O. Box 7346
Philadelphia, PA 19101-7346                                                      Juan Expinoza
                                                                                 1602 2nd Street, Apartment B
IQ Textile                                                                       San Fernando, CA 91340
New Commercial Capital Inc
P.O. Box 749269                                                                  Kelly Moustris
Los Angeles, CA 90074-9269                                                       c/o Moustris Enterprises, Inc.
                                                                                 26902 Mirasol Street
Ivon Lorena Aristondo                                                            Valencia, CA 91355
12987 Paxton Street
Pacoima, CA 91331                                                                KeqShaoxing Keqiao Xinmen Ltd.
                                                                                 No. 104 3 Tower 1
Jacqueline Rivera                                                                Jinhui Bldg Keqiao Shoaxing China
18782 Heavenwood Circle
Huntington Beach, CA 92646                                                       Komar
                                                                                 P.O. Box 844437
Jacqueline M. Rivera                                                             Los Angeles, CA 90084-4437
2721 Bradford Ave
Arcadia, CA 91007-8402                                                           Konica Minolta
                                                                                 P.O. Box 100706
Jaime Santana                                                                    Pasadena, CA 91189-0706
36714 Arbolada Lane
Palmdale, CA 93550                                                               Kristin Adalsetinsdottir
                                                                                 5055 Buffalo Avenue, #5
                                                                                 Sherman Oaks, CA 91423
DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 237 Filed 05/14/20 Entered 05/14/20 10:03:55                                     Desc
                                                  Main Document    Page 14 of 18


Kucuhead                                                                         Maria Marquez Diwa
342 South Anita Ave                                                              14429 Kittridge Street, #111
Los Angeles, CA 90049                                                            Van Nuys, CA 91405

Kunal Shah                                                                       Maria Martinez
2485 Lorain Road                                                                 1325 E. 33rd Street
San Marino, CA 91108                                                             Los Angeles, CA 90011

LA DWP                                                                           Maria R. Romero
P.O. Box 30808                                                                   10935 Fellows Avenue
Los Angeles, CA 90030-0808                                                       Pacoima, CA 91331

Lage De lage Landen                                                              Mark Raskin
P.O. Box 41602                                                                   605 N. Rexford Drive
Philadelphia, PA 19101-1602                                                      Beverly Hills, CA 90210

Larry Moser                                                                      Mark Raskin
1206 E. Elizabeth Street                                                         c/o Alan J. Cohen
Pasadena, CA 91104                                                               Law Offices of Alan J. Cohen
                                                                                 1880 Century Park East. Suite 315
Leonor Guardado                                                                  Los Angeles, CA 90067
8530 Burnet Avenue, Apartment 110
North Hills, CA 91343                                                            Marking and Grading
                                                                                 9806 Mattock Avenue
Linhe                                                                            Downey, CA 90240
Room 304 Lijing Center
Tian Tong Road                                                                   Marlin
Ningbo, 315100, China                                                            P.O. Box 13604
                                                                                 Philadelphia, PA 19101-3604
Lisa Dorothea Crowe
454 Wren Drive                                                                   Mary Teresa Barnes
Los Angeles, CA 90065                                                            14737 Covello Street
                                                                                 Van Nuys, CA 91405
Little Blessing
81/8F V-Capital Bldg.                                                            Masergy
Xianxia Road, Changing District Shanghai, China                                  P.O. Box 671454
                                                                                 Dallas, TX 75267-1454
Loeb & Loeb LLP
10100 Santa Monica Boulevard, Suite 2200                                         Masergy Communications, Inc.
Los Angeles, CA 90067                                                            2740 North Dallas Parkway, Suite 260
                                                                                 Plano, TX 75093
Lorraine Gold
10843 McLennan Avenue                                                            Mauricio Betancur
Granada Hills, CA 91344                                                          342 South Anita Ave
                                                                                 Los Angeles, CA 90049
Los Angeles County Treasurer & Tax
Collector                                                                        Matthew A. Lesnick, Esq.
PO Box 54110                                                                     Lesnick Prince & Pappas LLP
Los Angeles, CA 90054                                                            315 W. Ninth Street, Suite 705
                                                                                 Los Angeles, CA 90015
M&C Dye House
840 East Jefferson Boulevard                                                     Mercedes Garcia
Los Angeles, CA 90011                                                            1802 Effle Street
                                                                                 Los Angeles, CA 90026
Marco Ino Diwa
14429 Kittridge Street, #111
Van Nuys, CA 91405
DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 237 Filed 05/14/20 Entered 05/14/20 10:03:55                                     Desc
                                                  Main Document    Page 15 of 18


Meridian Textiles                                                                Ningbo
6415 Canning Street                                                              No. 20 Yangu Road
Los Angeles, CA 90040                                                            Economic Dev. Zone Xiangshan, Ningbo
                                                                                 Zheijang Prov. China
Michelle Carpenter
11965 Gorham Avenue, #408                                                        Norman Gu
Los Angeles, CA 90049                                                            c/o Betty J. Levine, Esq.
                                                                                 Hallstrom Klein & Ward LLP
Miguel Alberto Salazar                                                           15615 Alton Parkway, Suite 175
12870 Borden Avenue                                                              Irvine, CA 92618
Sylmar, CA 91342
                                                                                 NYSIF Disability Benefits
Minx                                                                             P.O. Box 5239
752 South San Pedro Street                                                       New York, NY 10008-5239
Los Angeles, CA 90014
                                                                                 Office Depot
Mylee Nguyen                                                                     P.O. Box 70025
410 N. Griffith Park Drive                                                       Los Angeles, CA 90074-0025
Burbank, CA 91506
                                                                                 Office Depot
Myra Jesseberger                                                                 6600 N. Military Trail-S413G
4120 Matisse Avenue                                                              Boca Raton, FL 33496
Nipton, CA 92364
                                                                                 Office to Cloud
Myway                                                                            9800 Topanga Canyon Boulevard
Suite 1806, Tonghua Plaza                                                        Chatsworth, CA 91311
345 JinXiang Rd, Pudong District
Shanghai China                                                                   On Display
                                                                                 2450 Mission Street, Suite 6
National Retail                                                                  San Marino, CA 91108
P.O. Box 2697
Secaucus, NJ 07096                                                               P&M Distributors
                                                                                 2345 East 52nd Street
NEC                                                                              Los Angeles, CA 90058
P.O. Box 100658
Pasadena, CA 91189-0558                                                          Pacific Logistics
                                                                                 7255 Rosemead Boulevard
NEC Financial Services, LLC                                                      Pico Rivera, CA 90660
250 Pehle Avenue
Saddle Brook, NJ 07663-5806                                                      Patricia Villalona
                                                                                 894 Riverside Drive, #6A
Nelli Grlgoryan                                                                  New York, NY 10032
27624 Beachwood Drive
Canyon Country, CA 91351                                                         Pattern Textiles
                                                                                 15 Pundersons Garden, Unit 206
Nex Label                                                                        London, E2 9QG, UK
10829 Central Avenue
South El Monte, CA 91733                                                         Paychex
                                                                                 P.O. Box 2000
Nexgen                                                                           Henrietta, NY 14467
1130 Windham Parkway
Romeoville, IL 60446                                                             PCCW Global, Inc.
                                                                                 450 Spring Park Place, Suite 100
Nexgen Packaging LLC                                                             Herndon, VA 20170
1010 Executive Dr, Ste 100
Westmont, IL 60559-6177


DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 237 Filed 05/14/20 Entered 05/14/20 10:03:55                                     Desc
                                                  Main Document    Page 16 of 18


PCCW Global, Inc.                                                                Resch Polster & Berger LLP
475 Spring Park Place, #100                                                      c/o Michael C. Baum, Esq.
Herndon, VA 20170-5227                                                           1840 Century Park East, 17th Floor
                                                                                 Los Angeles, CA 90067
Performance Team
P.O. Box 515176                                                                  Reyes Ruiz Pimental
Los Angeles, CA 90051                                                            17049 Lisette Street
                                                                                 Granada Hills, CA 91344
Pitney Bowes
P.O. Box 371874                                                                  Richline
Pittsburgh, PA 15240-7874                                                        1706 Maple Avenue
                                                                                 Los Angeles, CA 90015
PJ Fabrics
P.O. Box 556614                                                                  Rite Aide
Los Angeles, CA 90055                                                            P.O. Box 360321
                                                                                 Pittsburgh, PA 15250-6321
Pro Systems
P.O. Box 1945                                                                    RL Jones
Canyon Country, CA 91386                                                         8830 Siempre Viva Road, Suite 100
                                                                                 San Diego, CA 92154
Promac
1720 South Vermont Avenue                                                        RM Global
Los Angeles, CA 90006                                                            22048 Sherman Way, Suite 110
                                                                                 Canoga Park, CA 91303
Protection One
P.O. Box 219044                                                                  Robert M. Mansukhani
Kansas City, MO 64121-9044                                                       Kein W. Alexander
                                                                                 Gordon & Rees LLP
Quan Hua                                                                         633 West Fifth Street, 52nd Floor
7252 Irondale Avenue                                                             Los Angeles, CA 90071
Winnetka, CA 91306
                                                                                 Robert Alexander Halfon
Quan Ma Jacobo                                                                   4449 Kingswell Avenue
11813 Wish Avenue                                                                Los Angeles, CA 90027
Granada Hills, CA 91344
                                                                                 Robert Friedland
Raya I. Laham                                                                    3930 Goodland Avenue
854 North Kemp Street                                                            Studio City, CA 91604
Burbank, CA 91505
                                                                                 Sandra Wolff
Ready Refresh By Nestle                                                          5257 Willowcrest Avenue, #202
P.O. Box 856192                                                                  North Hollywood, CA 91601
Louisville, KY 40285-6192
                                                                                 Sara Falciani
REASSUR - The Lincoln National                                                   210 North Hudson Avenue, #2419
One Reinsurance Place                                                            Pasadena, CA 91101
1700 Magnavox Way
Fort Wayne, IN 46801-7808                                                        Selina Accessories Ltd.
                                                                                 4 Selina Tower
Recology Los Angeles                                                             Islambagh, Hollan Road
P.O. Box 1081                                                                    Khakkin Khan, Uttara
Sun Valley, CA 91352
                                                                                 Shanghai Shenda
Republic Document Management                                                     Room 1207 No. 1500
154-A West Foothill Boulevard, #519                                              Jiangning Road
Upland, CA 91786                                                                 Shanghai, China


DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 237 Filed 05/14/20 Entered 05/14/20 10:03:55                                     Desc
                                                  Main Document    Page 17 of 18


Shaoxing Kasi                                                                    TelePacific Communications
Binshe Vi Hutang Street, Kegiao Area                                             P.O. Box 509013
Shoaxing City                                                                    San Diego, CA 92150
Zhejiang Province, China
                                                                                 Tereza Martinez
Shaoxing Keqiao                                                                  15915 Joseph Street
No. 2002-1, 20 Floor, H Building                                                 Sylmar, CA 91342
Time Square, Keqiao, Shaoxing Zhejiang, China
                                                                                 Terminex
Sheri Nadel                                                                      P.O. Box 742592
1725 Camino Palmero Street, Apt 118                                              Cincinnati, OH 45274-2592
Los Angeles, CA 90046
                                                                                 Texco, Inc.
Shol Inc.                                                                        1710 South Hooper Avenue
6279 E. Slauson Ave #402                                                         Los Angeles, CA 90021
Commerce, CA 90040
                                                                                 Texking
Silvers & Bonenfant                                                              Unit 04, 7/F Bright Way
21800 Oxnard Street, Suite 745                                                   Tower No. 33, Mong Kik Road
Woodland Hills, CA 91367                                                         Kl, Hong Kong

Diane Sifuentes                                                                  Texking Trading Ltd
14901 Cobalt Street                                                              No. 9 Fenghuan Rd
Sylmar, CA 91342                                                                 Changzhou Jiangsu, China

Skytex Mexico                                                                    Texway
525 7th Avenue, 22nd Floor                                                       6F, 50, Ti Hua St
New York, NY 10018                                                               Sec 1
                                                                                 Taipei, TW
Spectrum Enterprise
2931 Redondo Avenue                                                              Thao Uyen
Long Beach, CA 90806                                                             2977/11/6A National Road
                                                                                 1A, District 12
State Narrow Fabrics                                                             HCMC, VN
PO Box 1389
Long Island City, NY 11101-1389                                                  The CIT Group/Commercial Services
                                                                                 300 S. Grand Avenue
Stern Kory Sreden & Morgan                                                       Los Angeles, CA 90071
24691 The Old Road, 2nd Floor
Stevenson Ranch, CA 91381                                                        The Gas Company
                                                                                 P.O. Box C
Steve K. Wasserman, Esq.                                                         Monterey Park, CA 91756
Wasserman Law Group
5567 Reseda Boulevard, Suite 330                                                 The Sample Factory
Tarzana, CA 91356                                                                3390 East Olympic Boulevard
                                                                                 Los Angeles, CA 90023
Style Careers, LLC
1115 Locust Street, 2nd Floor                                                    Thomas R. Akin
Saint Louis, MO 63101                                                            4348 Beck Avenue
                                                                                 Studio City, CA 91604
SYS Pro Systems, Inc.
6235 North 650 East                                                              Tu Pacific, LLC
Churubusco, IN 46723                                                             6279 E. Slauson Ave., Suite 402
                                                                                 Commerce, CA 90040
Technical Standards and Safety Authority
P.O. Box 4577 STN A
Toronto, ON M5W4V8
DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
         Case 1:17-bk-10378-VK                   Doc 237 Filed 05/14/20 Entered 05/14/20 10:03:55                                     Desc
                                                  Main Document    Page 18 of 18


Twins Pleating                                                                   Verizon
3659 Whittier Boulevard                                                          P.O. Box 6786
Los Angeles, CA 90023                                                            Dothan, AL 36302

Uline                                                                            Verizon Wireless
P.O. Box 88741                                                                   P.O. Box 25505
Chicago, IL 60680-1740                                                           Lehigh Valley, PA 18002-5505

Uline Shipping Supplies                                                          Virginia Cantado Tabigne
12575 Uline Drive                                                                13219 Roscoe Boulevard
Pleasant Prairie, WI 53158                                                       Sun Valley, CA 91352

Unique Quality Services                                                          Vivian Manrique
Officer, Director, Manager, Member                                               3041 Mountain View Avenue
224 West 35th Street, Suite 400                                                  Los Angeles, CA 90066
New York, NY 10001
                                                                                 Walter Castillo
United States Department of Commerce/U.S. Census                                 888 Zianxia Road 34/201
Bureau                                                                           Shanghai, China 17000
Office of the Director
Washington, DC 20233-0001                                                        WB Mason
                                                                                 P.O. Box 981101
UPS                                                                              Boston, MA 02298-0110
P.O. Box 894820
Los Angeles, CA 90189-4820                                                       West Coast
                                                                                 2608 East 37th Street
UPS Supply Chain                                                                 Los Angeles, CA 90058
28013 Nework Place
Chicago, IL 60673                                                                NYS Workers' Compensation Board
                                                                                 Finance Office
Vantage Sourcing                                                                 328 State Street
4930 West State Highway 52, Suite 1                                              Schenectady, NY 12305-2318
Dothan, AL 36305
                                                                                 Yudyra Uzeth Powell
Verizon                                                                          6215 Longridge Avenue
P.O. Box 15124                                                                   Van Nuys, CA 91401
Albany, NY 12212-5124




DAL 2616923v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
